Case 15-22247        Doc 86     Filed 02/11/19     Entered 02/11/19 16:49:00          Desc         Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 15 B 22247
         Gloria T Burnett

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/29/2015.

         2) The plan was confirmed on 04/06/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/13/2017, 02/26/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/27/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-22247             Doc 86             Filed 02/11/19    Entered 02/11/19 16:49:00                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $15,996.20
           Less amount refunded to debtor                                    $818.11

 NET RECEIPTS:                                                                                              $15,178.09


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,000.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $626.45
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,626.45

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal       Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ally                                        Unsecured     22,026.00            NA              NA            0.00        0.00
 American InfoSource LP as agent for Direc   Unsecured           0.00        696.81          696.81           0.00        0.00
 AmeriCash Loans LLC                         Unsecured           0.00           NA              NA            0.00        0.00
 AMT Contracting                             Unsecured      3,006.00       2,733.85        2,733.85           0.00        0.00
 Capital Bank                                Unsecured          89.00           NA              NA            0.00        0.00
 Commonwealth Edison Company                 Unsecured         830.00      1,133.77        1,133.77           0.00        0.00
 Department Of Education                     Unsecured    155,916.00    159,297.78       159,297.78           0.00        0.00
 Enhanced Recovery                           Unsecured         697.00           NA              NA            0.00        0.00
 Enhanced Recovery                           Unsecured         333.00           NA              NA            0.00        0.00
 Harvard Collection                          Unsecured      8,973.00            NA              NA            0.00        0.00
 Illinois Dept of Revenue 0414               Unsecured           0.00         38.30           38.30           0.00        0.00
 Illinois Dept of Revenue 0414               Priority          422.90        384.69          384.69        216.29         0.00
 KMA Holdings III                            Unsecured           0.00           NA              NA            0.00        0.00
 Payday Loan Store                           Unsecured         400.00        596.05          596.05           0.00        0.00
 Portfolio Recovery Associates               Unsecured            NA       8,540.86        8,540.86           0.00        0.00
 Portfolio Recovery Associates               Secured       22,390.00     22,890.86        14,350.00      9,265.16    1,070.19
 Recovery One                                Unsecured         315.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-22247        Doc 86      Filed 02/11/19     Entered 02/11/19 16:49:00             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $14,350.00          $9,265.16           $1,070.19
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $14,350.00          $9,265.16           $1,070.19

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $384.69            $216.29              $0.00
 TOTAL PRIORITY:                                            $384.69            $216.29              $0.00

 GENERAL UNSECURED PAYMENTS:                            $173,037.42               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,626.45
         Disbursements to Creditors                            $10,551.64

 TOTAL DISBURSEMENTS :                                                                     $15,178.09


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
